Case: 4:18-cr-00975-CDP Doc. #: 276 Filed: 02/12/21 Page: 1 of 7 PageID #: 1033




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )
                                                 )   No. 4:18 CR 00975 CDP (JMB)
v.                                               )
                                                 )
DUSTIN BOONE,                                    )
RANDY HAYS, and                                  )
CHRISTOPHER MYERS,                               )
                                                 )
                                                 )
              Defendants.                        )


       GOVERNMENT=S SUMMARY OF EXPECTED EXPERT TESTIMONY

       COMES NOW the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Carrie Costantin and

Robert F. Livergood, Assistant United States Attorneys for said District, and submits the

following summary pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure.

       1.      The Government expects that Daniel Ogden, the Deputy Director of the U.S.

Department of Justice, Computer Crimes and Intellectual Property Section, will testify

concerning his forensic examination of cell phones and cell phone backups. Deputy Commander

Ogden will base his testimony on and his qualified to testify as such, due to his training and

experience. He is a Certified Mobile Device Examiner, a Cellebrite Certified Mobile Examiner,

and holds many forensic examiner certifications. Since September 2015 he has been the Deputy

Director of the U.S. Department of Justice Computer Crimes and Intellectual Property Section.

He is also a Senior Contractor Trainer for Cellebrite. He was previously a forensic examiner with


                                                 1
Case: 4:18-cr-00975-CDP Doc. #: 276 Filed: 02/12/21 Page: 2 of 7 PageID #: 1034




the Brevard County Sheriff’s Office, in Rockledge, Florida. He has a Master of Science degree in

Digital Forensics from the University of Central Florida, and a BA in Criminal Justice

Administration from Columbia College of Missouri.

       It is anticipated that Deputy Commander Ogden will testify regarding his forensic

examinations of Christopher Myers’ cell phone, Dustin Boone’s cell phone, and Dustin Boone’s

iCloud backup of his cell phone. Deputy Director Ogden will testify about the methods and

procedures he used to extract data from the items. He will testify that he used Cellebrite so that

the extracted data could be viewed on UFED Reader. The extracted data and UFED Reader have

been made available to the defense.

       Deputy Commander Ogden is expected to testify that the extracted data includes text

messages in the form of SMS messages, MMS messages, instant messages, and iMessages (for

the iPhones and iPhone backup). Deputy Commander Ogden is expected to testify that the

extracted data also included data pertaining to calendars, contacts, emails images, videos, carved

data, and other data.

       2.      The Government expects that Eric Kerr, Special Agent with the Federal Bureau of

Investigations, will testify concerning his forensic examination of Dustin Boone’s cell phone and

the cell phone iCloud backup. He became a Special Agent in July 2019. Prior to becoming a

special agent, SA Kerr was a Forensic Examiner with the FBI’s Computer Analysis Response

Team (CART). SA Kerr will base his testimony on and is qualified to testify as such, due to his

training and experience in forensic examinations. He has been certified as a Digital Evidence

Extraction Technician, a Certified Forensic Examiner; a Certified Forensic Analyst, and holds

several other forensic examiner certifications. He holds a Master of Professional Studies Degree


                                                 2
Case: 4:18-cr-00975-CDP Doc. #: 276 Filed: 02/12/21 Page: 3 of 7 PageID #: 1035




from Pennsylvania State University and a Bachelor of Science Degree in Information Systems

from Illinois State University. SA Kerr has conducted forensic examinations of approximately

750 devices, of which nearly half were cellular phones.

       It is anticipated that SA Kerr will testify regarding his forensic examination of Dustin

Boone’s cell phone, and Dustin Boone’s iCloud backup of his cell phone. SA Kerr will testify

about the methods and procedures he used to extract data from Dustin Boone’s iPhone. He will

testify that he used Cellebrite so that the extracted data could be viewed on UFED Reader. The

extracted data and UFED Reader has been made available to the defense.

       It is anticipated that SA Kerr will testify that the extracted data included text messages in

the form of SMS messages, MMS messages, instant messages, and iMessages. It is anticipated

that SA Kerr will testify that the extracted data also included data pertaining to calendars,

contacts, emails images, videos, carved data, and other data.

       3. The Government expects to present the testimony of Tiffany Smith of the Federal

Bureau of Investigation (FBI), who by virtue of her training and experience is an expert in DNA

analysis. Ms. Smith will testify consistent with her reports previously disclosed to counsel for the

defendants. She has been employed by the FBI since August 2010 as a Biologist-Forensic

Examiner. Her duties include the examination and analysis of items for the presence of DNA

and the comparison of unknown DNA samples to known DNA samples.

       Ms. Smith has a Bachelor of Science degree from West Virginia University in Forensic

and Investigative Sciences and a Masters of Science degree from West Virginia University in

Biology. Ms. Smith has also received extensive specialized training from the FBI concerning

DNA testing and probability including PACE: Rapid and Automated Artifact Identification and


                                                  3
Case: 4:18-cr-00975-CDP Doc. #: 276 Filed: 02/12/21 Page: 4 of 7 PageID #: 1036




Number of Contributer Prediction, Validation and Tutorial of NOCIt for Determining Number of

Contributors, Probabilistic Genotyping Summation and Special Topics, Quality Assurance

Standards Auditor Training, Overview of NGS Chemistries and Platforms. A listing of her

training is contained in her C.V. which was previously provided to defense counsel. She has

also provided professional training concerning DNA analysis to the FBI and others.

        Ms. Smith has testified over 25 times in the last four years concerning DNA or serology

results in state and federal court.

        Ms. Smith will testify that, based on the examination and analysis performed at the FBI

laboratory, blood was found on the cell phone provided by L.H. and it contained a mixture of

DNA. The DNA results are 2.8 decillion times more likely if L.H. and an unknown, unrelated

person are contributors than if two unknown, unrelated people are contributors. Statistically,

this is a very strong case for inclusion; that is, that the DNA is from L.H. The low level of DNA

from the other contributor prohibits any meaningful comparison to any other person. Ms.

Smith’s opinions are based on her education, training and experience.

        4. The Government expects to present the testimony of Dr. Jacob Buchowski to testify

concerning his medical examination of L.H. and his orthopaedic surgery on L.H.’s spine.

These findings are contained in L.H.’s medical examination records. Copies of those reports

have previously been provided to defense counsel.

        Dr. Buchowski is the Lawrence G. and Elizabeth A. Lenke Distinguished Professor of

Orthopaedic Surgery, Professor of Neurological Surgery, Vice-Chair and Chief of the Spine

Division at Washington University School of Medicine in St. Louis, Missouri. He is a board-

certified specialist in complex reconstructive spine surgery of the cervical, thoracic and lumbar


                                                 4
Case: 4:18-cr-00975-CDP Doc. #: 276 Filed: 02/12/21 Page: 5 of 7 PageID #: 1037




spine.

         Dr. Buchowski earned his Bachelor and Master of Science degrees in molecular

biophysics and biochemistry from Yale University and his medical degree from The Johns

Hopkins University School of Medicine. He completed a residency in orthopaedic surgery at

Johns Hopkins, where he served as administrative chief resident. He was fellowship trained in

adult and pediatric spine surgery in the Department of Orthopaedic Surgery at Washington

University School of Medicine. He is a diplomate of the American Board of Orthopaedic

Surgery.

         Dr. Buchowski will testify that when he examined L.H. in 2018, he had pain in his neck

and shoulder. The neck pain radiated to his upper extremities. The symptoms began after he

was assaulted while working undercover. MRIs showed disc herniation and protrusion at C4

and C5 and degenerative injury at C5 C6. Before surgery, L.H. had tried physical therapy,

steroid injections and medication but to no avail. Dr. Buchowski performed surgery in October

2017 and replaced the herniated disk with a bone from a cadaver. He will testify that symptoms

from disc herniation may not be seen until several days after the injury. He will testify that,

given the medical history and his examination, it is a reasonable conclusion that the disc

herniation resulted from the assault.

         5. The Government expects to present the testimony of FBI Photographer Marcus

Burzota to testify concerning his lightening of photographs taken by Lawrence Bryant, his

lightening of stills from the cell phone video taken by L.H., his photographs of the area of the

northeast corner of Olive Street and 14th Street and a diagram of that area, and his synching of

the RTCC video, the cell phone video and the Bryant photographs. These items have all been


                                                 5
Case: 4:18-cr-00975-CDP Doc. #: 276 Filed: 02/12/21 Page: 6 of 7 PageID #: 1038




previously produced to defense counsel. If a more detailed diagram of the corner is produced, a

copy will be promptly provided to defense counsel.

       Mr. Burzota has been an FBI Field Photographer since 2011. He has a Bachelor’s

degree in Mathematics from Greenville College and a Master’s degree in Applied Mathematics

from Southern Illinois University-Edwardsville. His Master’s thesis was on Digital Image

Compression using Wavelets.

       Mr. Burzota has attended numerous trainings through the FBI, including on the following

topics: Digital Image and Video Recovery Team, StarWitness Video Evidence Analysis, ERT

Basic Training, Crime Scene Photography, Advanced Crime Scene Photography, Surveillance

Photography, Photoshop and Premiere Pro training, and Adobe Software training. He is skilled in

the use of StarWitness Signalscape Forensic Video Software, Adobe Photoshop image editing

software, Adobe Premiers Pro video editing software, Adobe Lightroom photo editing and

organizing software, Camtasia screen recorder and video editor. He has trained local law

enforcement on crime scene photography. A listing of his training is contained in his C.V.

which was previously produced to defense counsel.

       This Disclosure of Expert Witnesses also serves as the Government’s renewed request for

notice of expert testimony by the Defendants, pursuant to Federal Rule of Criminal Procedure

16. Specifically, the Government requests that the Defendants disclose to the Government a

written summary of testimony that the Defendants intend to present at trial pursuant to Federal

Rules of Evidence 702, 703, and 705.




                                                6
Case: 4:18-cr-00975-CDP Doc. #: 276 Filed: 02/12/21 Page: 7 of 7 PageID #: 1039




                                                 Respectfully submitted,

                                                 SAYLER A. FLEMING
                                                 United States Attorney


                                                  /s/ Carrie Costantin
                                                 CARRIE COSTANTIN, #35925MO
                                                 ROBERT F. LIVERGOOD, #35432MO
                                                 Assistant United States Attorney
                                                 111 S. 10th Street, Ste. 20.333
                                                 Saint Louis, MO 63102
                                                 (314) 539-2200


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon counsel
of record.


                                                 /s/ Carrie Costantin
                                                 CARRIE COSTANTIN, #35925MO
                                                 Assistant United States Attorney




                                                 7
